DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
Response to Arguments
Applicant's amendments filed 5/17/2021 merit new grounds for rejection under a new interpretation of the Shalon reference. Although the reference has not changed, this is a substantially changed rejection and therefore new grounds.
With respect to claim 1, the habit monitored is not eating, but rather exercise. The physiological stress associated with the habit is the physical exertion of exercise, and the Shalon reference teaches monitoring ambient conditions to determine whether they are responsible for increased physiological stress during the habit (¶[0329]).
It is noted that in p. 7 and p. 8 of the Remarks, Applicant states that the claimed invention requires “determine what environmental factors in the vicinity of the subject caused stress to the subject that resulted in the user habit,” and “determine etiology between the environment and the user habit,” and this is not in totality reflective of the stress that is associated with the claimed habit, not any causal relationship between stress and habit, or environment and habit. 
On p. 8 of the remarks, Applicant alleges that ¶[0329] does not teach “physiological or psychological stress” caused by environmental factors. However, physiological stress encompasses exertion level, over-hydration, and dehydration. In ¶[0329] of Shalon, environmental factors are analyzed to determine if they have contributed to these physiological stresses.
Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 3-6, 9-10, and 12-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon.
Regarding claim 1, Shalon teaches a method of monitoring a habit of a subject (¶[0112] exercise is a habit, but others are contemplated also in ¶[0104]), the method comprising: 
sensing information from the subject via a plurality of sensors worn by the subject (¶[0018], ¶[0109], ¶[0115], etc. and Figs. 1A-D); 

executing at least one algorithm via at least one signal processor in communication with the plurality of sensors (¶[0075]), wherein the at least one algorithm is configured to 
identify an occurrence of the habit via signals produced by the plurality of sensors, to log a time when the habit occurs, and to count a number of times the habit has occurred in a particular time period, (logging exercise as it occurs, ¶[0112], ¶[0153], ¶[0301], ¶[0313]) wherein the habit is associated with subject physiological and/or psychological stress (¶[0329] exercise is associated with an exertion level, dehydration or over-hydration); and
identify the subject physiological and/or psychological stress during the occurrence of the habit (¶[0329] exertion level);
storing the detected environmental information in data storage (¶[0266]); and 
accessing the stored environmental information at a subsequent time (¶[0266] event log) and executing another algorithm via the at least one signal processor to 
determine what environmental factors that caused the physiological and/or psychological stress associated with the habit (¶[0329] determines that climatic conditions cause physiological stress during exercise and instructs the user to drink appropriate liquids).
Regarding claim 3, Shalon teaches the method of Claim 1.

Regarding claim 4, Shalon teaches the method of Claim 3.
Shalon further teaches wherein the audible information comprises a warning that the habit is occurring (¶[0185] applicable to physical activity and performance ¶[0330] similar to feedback regarding food intake).
Regarding claim 5, Shalon teaches the method of Claim 1.
Shalon further teaches wherein the plurality of sensors are supported by an apparatus configured to be worn at an ear or head of the subject (Fig. 1 A-D).
Regarding claim 6, Shalon teaches the method of Claim 1.
Shalon further teaches wherein at least one of the plurality of sensors comprises an acoustical sensor, and wherein sensing information from the subject comprises detecting sounds from the subject via the acoustical sensor (¶[0117], ¶[0301]).
Regarding claim 9, Shalon teaches the method of Claim 5.
Shalon further teaches wherein the apparatus comprises the at least one signal processor (¶[0075]).
Regarding claim 10, Shalon teaches the method of Claim 3.
Shalon further teaches wherein the plurality of sensors, the at least one signal processor, and the at least one audible device are supported by an apparatus configured to worn at an ear or head of the subject (Fig. 1C).
Regarding claim 11, Shalon teaches the method of Claim 7.

Regarding claim 18, Shalon teaches the method of Claim 1.
Shalon further teaches wherein the environmental factors include one or more of the following: noise, external sounds, lighting condition, light intensity and color, ozone level, ambient temperature (¶[0329]).
Regarding claim 19, Shalon teaches the method of Claim 1.
Shalon further teaches wherein the another algorithm is configured to determine whether noise, external sounds, lighting condition, light intensity and color, ozone level, or ambient temperature caused the identified subject physiological and/or psychological stress (¶[0329] system determines from ambient conditions whether the temperature, humidity, sun exposure, and other climatic conditions are impacting the user’s hydration level).
Regarding claim 20, Shalon teaches the method of Claim 1.
Shalon further teaches wherein the at least one algorithm is configured to identify the subject physiological and/or psychological stress from one or more of the following obtained from the plurality of sensors: subject muscle tension, subject breathing rate (¶[0329] exertion level represents physiological stress, determined from breathing rate and pulse rate), subject pulse rate, subject neurological activity, subject brain wave intensity and activity, subject core body temperature, subject blood pressure, subject galvanometric response.
Regarding claim 21, Shalon teaches the method of Claim 1.

Regarding claim 22, the claim is directed to a method comprising substantially the same subject matter as claims 18-20, above, and is rejected under substantially the same sections of Shalon.
Regarding claims 23-28, the claims are directed to a method comprising substantially the same subject matter as claims 4-6, 9-10, and 21, and are rejected under substantially the same sections of Shalon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.L.S/           Examiner, Art Unit 3792      

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792